Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of Claims 1-3, 12, and 16-17 in the reply filed on
1/11/2022 is acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 12, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyos (WO 2016/033184) in view of Song (KR 2018/0000027) and Du (US Patent 9,953,233).

	Regarding Claim 1, Hoyos (WO 2016/033184) discloses a living body detection method (system method for determining liveness, Title) that is performed by an electronic device (mobile device smart phone, Abstract), the method comprising:
	obtaining an image of a to-be-detected object (capture a sequence of images of a user’s face, Abstract);
	performing key point detection (features “keypoints” , Pp. 5 line 28 – Pp. 6 line 7) on a biometric feature corresponding to the to-be-detected object in the image (sequence of images of a user’s face, Abstract);
	constructing a constraint (spatial relationship of features ("keypoints"), biometric identifier characterizing the user's Vitruvian region, Pp. 5 line 28 – Pp. 6 line 7) based on detected key points (features ("keypoints"), Pp. 5 line 28 – Pp. 6 line 7) of the biometric feature (sequence of images of a user’s face, Abstract);
	capturing a shape change (temporal gradient, flow, Pp. 18 lines 7-16) of the constraint (spatial relationship of features ("keypoints"), Pp. 5 line 28 – Pp. 6 line 7);
	and determining the to-be-detected object as a fake (determining liveness, Pp. 19 lines 11-25) when an abnormal deformation (optical flow gradient meets criteria, Pp. 19 lines 11-25; inferred: does not meet criteria) of the constraint (spatial relationship of features ("keypoints"), biometric identifier characterizing the user's Vitruvian region, Pp. 5 line 28 – Pp. 6 line 7; pixel, Pp. 19 lines 11-25) is detected in the captured shape change (optical flow gradient, Pp. 19 lines 11-25) of the constraint (spatial relationship of features ("keypoints"), biometric identifier characterizing the user's Vitruvian region, Pp. 5 line 28 – Pp. 6 line 7; pixel, Pp. 19 lines 11-25), 
wherein the abnormal deformation of the constraint is detected (optical flow gradient of pixel meets criteria, Pp. 19 lines 11-25; inferred: does not meet criteria) in the captured shape change (optical flow gradient, Pp. 19 lines 11-25) of the constraint (of pixel, Pp. 19 lines 11-25) based on a dynamic change range (criteria, Pp. 19 lines 11-25) of the constraint (spatial relationship of features ("keypoints"), biometric identifier characterizing the user's Vitruvian region, Pp. 5 line 28 – Pp. 6 line 7; pixel, Pp. 19 lines 11-25) that is associated with a type of the biometric feature (sequence of images of a user’s face, Abstract) and indicates whether the to-be-detected object is the fake (determining liveness, Pp. 19 lines 11-25).
Hoyos does not disclose, but Song (KR 2018/0000027) teaches wherein the constraint is a box in the image (figures generated from keypoints in the image, Fig. 2 [0043]-[0046]; [0063]-[0066], Step 102, Fig. 3).
Hoyos does not disclose, but Du (US Patent 9,953,233) teaches wherein the fake is a prosthesis (latex, Column 1 lines 55-60; Column 4 lines 60-65; Columns 13, 14; silicone, Fig. 9), and determining the to-be-detected object as a prosthesis (latex, Column 1 lines 55-60; Column 4 lines 60-65; Columns 13, 14; silicone, Fig. 9) when or no key points of the constraint box are detected (low clarity/sharpness, Fig. 10 second row, Column 14 lines 31-60).
	It would have been obvious to one of ordinary skill in the art before the application was filed to modify Ionita with the teachings of Song because Song teaches that known, identifiable motion patterns of live faces can be tracked using the figures to effectively and efficiently classify whether a facial gesture conforms with an expected trajectory.
	It would have been obvious to one of ordinary skill in the art before the application was filed to supplement Ionita with the teachings of Du because latex or silicone models are known to be used to fake a biometrics (Column 1 lines 50-end) and have a different texture response than live users; therefore, modifying Ionita with the teachings of Du improves upon Ionita by making it robust to different forms of fake biometrics.

	Regarding Claim 2, Hoyos (WO 2016/033184) discloses the method according to claim 1, 
detecting the abnormal deformation (optical flow gradient of pixel meets criteria, Pp. 19 lines 11-25) of the constraint (spatial relationship of features ("keypoints"), biometric identifier characterizing the user's Vitruvian region, Pp. 5 line 28 – Pp. 6 line 7) when the data (pixel, Pp. 19 lines 11-25) falls outside the dynamic change range (optical flow gradient of pixel meets criteria, Pp. 19 lines 11-25).
Hoyos does not disclose, but Song (KR 2018/0000027) teaches wherein the capturing further comprises:
	obtaining shape data (interior angle, area [0049]) through calculation (e.g., multiplication) based on a shape of the constraint box (figures generated from keypoints in the image, Fig. 2 [0043]-[0046]; [0063]-[0066], Step 102, Fig. 3), and comparing (comparing [0050]) the shape data (measured characteristic point type [0050]) with a dynamic change range (characteristic point type stored in the database [0050]);
	and detecting the abnormal deformation (classifies the measured characteristic point type [0050]) of the constraint box (figures generated from keypoints in the image, Fig. 2 [0043]-[0046]; [0063]-[0066], Step 102, Fig. 3) when the shape data (measured characteristic point type [0050]) falls outside (comparing [0050]) the dynamic change range (characteristic point type stored in the database [0050]).
	It would have been obvious to one of ordinary skill in the art before the application was filed to modify Ionita with the teachings of Song because Song teaches that known, identifiable motion patterns of live faces can be tracked using the figures used effectively and efficiently to classify a face into a known state or an unknown state.

	Regarding Claim 12, Hoyos (WO 2016/033184) discloses a living body detection apparatus, comprising:
	processing circuitry (The system includes a mobile computing device having a processor configured to interact with a camera and a computer-readable storage medium and execute one or more software modules stored on the storage medium, Pp. 3 lines 20-end).
	The remainder of Claim 12 is rejected on the grounds provided in Claim 1. 

	Regarding Claim 16, Hoyos (WO 2016/033184) discloses an electronic device including a processor and a memory connected to the processor, the memory storing non-transitory computer-readable instructions that, when executed by the processor, cause the processor to perform (The system includes a mobile computing device having a processor configured to interact with a camera and a computer-readable storage medium and execute one or more software modules stored on the storage medium, Pp. 3 lines 20-end). 
	The remainder of Claim 16 is rejected on the grounds provided in Claim 1. 

	Regarding Claim 17, Hoyos (WO 2016/033184) discloses a non-transitory computer-readable storage medium that stores a computer program, the computer program, when executed by a processor, causes the processor to perform (The system includes a mobile computing device having a processor configured to interact with a camera and a computer-readable storage medium and execute one or more software modules stored on the storage medium, Pp. 3 lines 20-end).
	The remainder of Claim 17 is rejected on the grounds provided in Claim 1. 


Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hoyos (WO 2016/033184) in view of Song (KR 2018/0000027), Du (US Patent 9,953,233), and Takano (JP 2001224430 A).

	Regarding Claim 3, Hoyos (WO 2016/033184) discloses the method according to claim 2.
Ionita does not disclose, but Takano (JP 2001224430 A) teaches wherein the obtaining the shape data further comprises:
	calculating a shape proportion value (Z score deviation from average [0014]) of the constraint box (triangle 35 or 36, Fig. 2) according to side lengths (measured values of triangle 35 or 36, Fig. 2 [0013]-[0014]) of a graphic that is depicted by the constraint box in the image (triangle 35 or 36, Fig. 2);
	and using the shape proportion value of the constraint box as the shape data (Z score
for each face, [0014]).
It would have been obvious to one of ordinary skill in the art before the application was filed to use a constraint box, as taught by Takano, to numerically describe a biometric feature of Ionita because Takano teaches the position of morphological features of the face such as eyes and nose, in relation to the length of the face, provide distinguishing characteristics that discriminate types of faces and can be used to identify similarities and differences among faces [0006], making it useful in biometric authentication.


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9406212 B2 — Detecting live face Fig. 5
US 20180349682 Al — liveness detection
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485